While the generalizations concerning expert testimony, upon which this decision is in part based, are correct, the fact remains that opinion evidence based upon conjecture, as distinguished from inference, is no evidence at all for the affirmative of the issue. It is therefore an inescapable duty for the triers of fact to distinguish, in the field of opinion testimony, between mere conjecture on the one hand and real inference on the other.
Whether that has been done in this case it is impossible for me to say. The motivation of the decision of the majority of the industrial commission (Commissioner Debel dissenting) is thus expressed:
"The neutral pathologist having testified that there is a reasonable probability of the accident causing death, we feel it incumbent upon us to resolve any doubt herein in favor of the petitioner."
So, assuming that the expert opinion mentioned is enough to sustain decision for the affirmative, that decision is based explicitly *Page 224 
upon the resolution of admitted doubt for the affirmative of the issue. That leads me to suspect that even the majority of the commission found the evidence in such balance that they were in doubt which way to decide, and came to decision upon the erroneous notion that it was their duty in such a predicament to decide for petitioner.
If the evidence was considered in balance, decision should have been for the negative of the issue. To my mind there is so much indication that an erroneous view of the law was entertained by the majority of the commission that the interests of justice require that the case be remanded with instructions for an explicit finding either that the evidence does or does not preponderate in favor of petitioner.
MR. JUSTICE HILTON, incapacitated by illness, took no part.